Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-2 in the reply filed on 5/2/22 is acknowledged.  Since the election is made without traverse, the restriction is deemed as proper and therefore made FINAL.  Claim 3 is withdrawn from consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wallsten et al US 2012/0105522.
Per claim 1, Wallsten (reference numbers refer to Figs. 1-3, also see [0008]-[0012]) teaches a paint discharging nozzle (26) designed for discharging paint (apparatus would be capable of discharging paint, since Wallsten teaches discharging of ink [0015]) supplied at a predetermined pressure, the paint discharging nozzle comprising: a housing (14, 16, 36) having a nozzle hole (22) through which paint is discharged; a paint chamber (18) configured to supply paint to the nozzle hole (22); a needle valve (28) disposed in the paint chamber (18), the needle valve having a tip end (44) configured to close or open the nozzle hole; a driving mechanism (32) configured to drive the needle valve (28) to advance toward and retract from the nozzle hole; and a synthetic resin layer (46, [0050]) formed to cover the tip end (44) of the needle valve.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallsten et al US 2012/0105522.
Per claim 2, Wallsten does not explicitly teach the claimed limitations.  However, Wallsten does teach that a controller can be used to control the electrical power to be supplied to the solenoid coil to control the needle valve movement [0045]-[0046].  Furthermore, in controlling the needle valve movement and velocity, one of ordinary skill in the art would have realized that if the needle valve opens the nozzle hole too slowly (so that the resin layer decompresses or expands at a faster rate), then the nozzle hole would remain closed and no ink or paint would be discharged.  Since the purpose of controlling the needle valve is to discharge ink from the nozzle hole (abstract), it would have been obvious to one of ordinary skill in the art to have controlled the needle valve movement so as to ensure that the needle valve movement actually opens the nozzle hole instead of allowing the nozzle hole to remain blocked (e.g., by ensuring that the needle valve velocity is faster than the deformation restoration velocity of the resin layer).

Relevant Prior Art
	Fritz et al US 20190337005 is considered relevant prior art that is not relied upon in the above rejection.  Fritz teaches a paint discharging nozzle (4), housing (20), nozzle hole (1), paint chamber (21), needle valve (13), tip end TP, driving mechanism (7, 10), and synthetic resin layer (19).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352. The examiner can normally be reached M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN T LEONG/Primary Examiner, Art Unit 1715